          Case 1:20-cv-01247-NONE-EPG Document 22 Filed 12/16/20 Page 1 of 4



 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9

10                                                     Case No. 1:20-cv-01247-NONE-EPG (PC)
      JAKAN CHAMEL MILLS,
11
                           Plaintiff,                  ORDER REGARDING EARLY SETTLEMENT
12
                                                       CONFERENCE
              v.
13
                                                       ORDER DIRECTING CLERK TO SERVE
      R. CUELLAR, et al.,                              DEPUTY ATTORNEY GENERAL NECULAI
14
                                                       GRECEA AND SUPERVISING DEPUTY
                                                       ATTORNEY GENERAL LAWRENCE BRAGG
                           Defendant(s).               WITH A COPY OF: 1) PLAINTIFF’S
15
                                                       COMPLAINT (ECF NO. 1); 2) THE
16
                                                       SCREENING ORDER (ECF NO. 14); AND 3)
                                                       THIS ORDER
17

18

19          Jakan Mills (“Plaintiff”) is a state prisoner proceeding pro se and in forma pauperis in
20   this civil rights action pursuant to 42 U.S.C. § 1983. The Court has screened Plaintiff’s
21   complaint and found it states at least one cognizable claim. At least one defendant has waived
22   service of process.
23          The Court now directs the parties to participate in a settlement conference before a
24   Magistrate Judge to see if the case can reach an early settlement. While the Court is directing
25   the parties to participate in an early settlement conference, the Court is not staying the case or
26   extending any deadlines. If a party wants a deadline extended, that party may file a motion to
27   extend the deadline.
28          Neither side is waiving any claims, defenses, or objections by participating in this

                                                      1
           Case 1:20-cv-01247-NONE-EPG Document 22 Filed 12/16/20 Page 2 of 4



 1   settlement conference.
 2            Defense counsel is directed to consider Plaintiff’s claim(s) and speak with Plaintiff
 3   following this order.1 If, after investigating Plaintiff’s claim(s) and speaking with Plaintiff, and
 4   conferring with defense counsel’s supervisor, defense counsel in good faith finds that a
 5   settlement conference would not be productive at this time, defense counsel may opt out of this
 6   settlement conference by filing a notice with the Court, in which case the matter will proceed
 7   without an early settlement conference.
 8            If defense counsel does not opt out of the settlement conference, the Court will issue
 9   separate order(s) setting the settlement conference and detailing the pre-settlement conference
10   procedures in due course.
11            Within fourteen days after the issuance of the order setting the settlement conference, in
12   order to better inform all parties and have a meaningful conference, the Court is requiring that
13   both parties disclose certain documents to each other about the case, as listed below. These
14   documents are relevant to the case and will most likely be disclosed in discovery shortly if this
15   case goes to litigation.2
16            Accordingly, IT IS HEREBY ORDERED that:
17                1. Within forty-five days from the date of service of this order, the assigned
18                     Deputy Attorney General shall either: (1) file a notice that Defendant(s) opt out
19                     of the settlement conference; or (2) contact ADR Coordinator Sujean Park
20                     (spark@caed.uscourts.gov) to schedule the settlement conference.3 If the
21                     assigned Deputy Attorney General does not opt out of the settlement conference,
22                     the Court will issue an order setting a settlement conference. That order will
23                     include the date of the conference and the Magistrate Judge who will oversee the
24

25
              1
                In light of the coronavirus (COVID-19) outbreak and the evolving coronavirus protocols, the parties
26   may confer by letter.
              2
                If any party has a legal objection to providing a particular document, that party shall file and serve a
27   notice describing its objection.
              3
                The Court may issue a separate order setting a scheduling conference and ordering initial disclosures, or
28   may already have done so. If difficulties arise in scheduling the settlement conference prior to the initial
     scheduling conference, the parties may file a request for the Court to continue the initial scheduling conference.

                                                              2
     Case 1:20-cv-01247-NONE-EPG Document 22 Filed 12/16/20 Page 3 of 4



 1               conference, and may also include procedures required by that Judge.4
 2           2. If a settlement conference is set, no later than fourteen days after the date of
 3               service of the order setting the settlement conference, each party shall send the
 4               other parties, or their attorneys (if represented), the documents listed below.
 5               The parties only need to provide documents related to the claim(s) that the Court
 6               allowed to proceed past the screening stage. Additionally, defense counsel does
 7               not need to include any documents that defense counsel believes are confidential
 8               or subject to the official information privilege at this time. Plaintiff does not
 9               need to request any documents from the institution at this time. Plaintiff only
10               needs to provide these documents if Plaintiff already has them in his or her
11               possession. Defense counsel shall send copies of the following documents to
12               Plaintiff and Plaintiff shall send copies to counsel for Defendant(s):
13                   a. Documents regarding exhaustion of Plaintiff’s claims, including 602s,
14                        Form 22s, and responses from the appeals office;
15                   b. All non-confidential documents regarding Rules Violation Reports, if
16                        any exist, associated with the incident(s) alleged in the complaint,
17                        including disciplinary charges and findings;
18                   c. All of Plaintiff’s medical records related to the incident and/or condition
19                        at issue in the case, if any exist;
20                   d. Chronos for transfer or Administrative Segregation placement related to
21                        the incident(s) alleged in the complaint, if any exist; and
22                   e. Non-confidential incident reports regarding the use of force incident(s)
23                        alleged in the complaint, if any exist;
24               Additionally, the parties may send any other documents related to the case that
25               the parties believe will assist in the settlement conference.
26           3. The parties remain obligated to keep the Court informed of their current address.
27

28
      4
          The undersigned will not be the Magistrate Judge overseeing the settlement conference.

                                                       3
         Case 1:20-cv-01247-NONE-EPG Document 22 Filed 12/16/20 Page 4 of 4



 1                 Any change of address must be reported promptly to the Court in a separate
 2                 document captioned for this case and entitled “Notice of Change of Address.”
 3                 See L.R. 182(f).
 4              4. The Clerk of Court shall serve Deputy Attorney General Neculai Grecea and
 5                 Supervising Deputy Attorney General Lawrence Bragg with a copy of: (1)
 6                 Plaintiff’s complaint (ECF No. 1); (2) the screening order (ECF No. 14); and (3)
 7                 this order.
 8

 9
     IT IS SO ORDERED.

10
       Dated:     December 16, 2020                         /s/
11                                                     UNITED STATES MAGISTRATE JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                   4
